Tenney, J.
— The action was indebitatus assumpsit, on an account annexed. Among the items of charge was the following: — -“ 1852, June 13. — To 1 D. C. writ, Stephen Decker v. James Palmer; Joshua Fogg, plaintiff in interest.”
The book of original entries, verified by the plaintiff’s suppletory oath, was in the case without objection. But it was contended that this was a transaction between other parties, and that this evidence was not sufficient to prove that charge.
If the plaintiff had made the writ for and on the credit of Stephen Decker, and the defendant was the party interested as the plaintiff in the suit, and the charge had been made to the latter, the book might be insufficient evidence *426in support of the claim. But the case here, as disclosed by the book is, that the defendant obtained of the plaintiff a writ against James Palmer, on a demand claimed by him, but in the name of Decker. This would not render the general principle in relation to the sufficiency of books of a party, verified by his oath, inapplicable to this ease.

Exceptions overruled.

Shepley, C. J., and Howard and Appleton, J. J. concurred.